                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ENVENTURE GLOBAL                                  §
TECHNOLOGY, INC.,                                 §
     Plaintiff,                                   §
                                                  §        Civil Action No. H-19-2397
       v.                                         §
                                                  §
WEATHERFORD U.S. L.P.,                            §
    Defendant.                                    §



       WEATHERFORD U.S. L.P.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Weatherford U.S.,

L.P. states that it is a nongovernmental corporate party to this proceeding. Defendant further states

that Weatherford International PLC is a publicly held corporation that owns 10% or more of

Defendant’s stock.

DATED: November 11, 2019                                      Respectfully submitted,

                                                              /s/ J. Boone Baxter
                                                              Leslie V. Payne
                                                              State Bar No. 0784736
                                                              lpayne@hpcllp.com
                                                              J. Boone Baxter
                                                              State Bar No. 24087150
                                                              bbaxter@hpcllp.com
                                                              HEIM PAYNE & CHORUSH, LLP
                                                              1111 Bagby, Suite 2100
                                                              Houston, Texas 77002
                                                              Telephone: (713) 221-2000
                                                              Facsimile: (713) 221-2021

                                                              ATTORNEYS FOR DEFENDANT
                                                              WEATHERFORD U.S., L.P.
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served this 11th day of November, 2019 with a copy of

this document via the Court’s CM/ECF system per Local Rule 5.3.



                                                   /s/ J. Boone Baxter
                                                   J. Boone Baxter
